              Case 1:17-cr-00251-PGG                       Document 265                 Filed 12/16/19              Page 1 of 1



MM
Miedel & Mysliwiec LLP

                                                                                                                                 December 16, 2019
ByECF
Hon. Paul G. Gardephe
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007


        Re:     United States v. Joshua Perez
                17 Cr. 251 (PGG)

Dear Judge Gardephe:

        I represent Joshua Perez in the above-captioned matter. I write today to request an adjournment
of the deadlines for Government and Defense sentencing submissions to one and two weeks,
respectively, before Mr. Perez's sentencing on February 11, 2020. I will be travelling during the
holidays and on vacation until January 7, 2020. I also have a trial beginning January 13, 2020, which
will last until approximately January 23°. I conferred with AUSA Jilan Kamal and she informed me that
the Government has no objection to this request.

       If the first proposal is inconvenient for the Court, then in the alternative, I respectfully request an
extension to January 8, 2020 for Mr. Perez's submission and January 15, 2020 for the Government's
submission.

       Thank you for the Court's consideration of this letter motion.

                                                                         Very truly yours,

                                                                                     /s/

                                                                         Aaron Mysliwiec
                                                                         Attorney for Joshua Perez

                                                                                             MEMO ENDORSED

cc:    AUSA Jilan Kamal (by ECF)                                                             The Application is granted.
                                                                                              SO ORDERED:


                                                                                              sr
                                                                                              Dated:
                                                                                                        lass#
                                                                                                         la ,/9            /g
                                                                                                                                 '

                    80 Broad Street. Suite 1900·New York, New York 10004·(T) 212-616-3042· (F) 800-507-8507 • www.fmamnlaw.com
